NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3325-19

S.K.,

          Plaintiff-Appellant,

v.

N.L.,

     Defendant-Respondent.
________________________

                   Submitted February 10, 2021 – Decided March 10, 2021

                   Before Judges Whipple and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hunterdon County,
                   Docket No. FM-10-0328-16.

                   S.K., appellant pro se.

                   N.L., respondent pro se.

PER CURIAM

          Plaintiff S.K. appeals from a February 27, 2020 Family Part order granting

defendant N.L.'s motion to enforce litigant's rights and awarding him $12,512.80
for counsel fees he paid to his former attorneys. The order granted defendant's

motion to emancipate the parties' daughter S.L., 1 terminated his child support

obligation to plaintiff, and required plaintiff to reimburse defendant for overpaid

child support. For the reasons that follow, we affirm the emancipation of S.L.,

termination of defendant's child support obligation, reimbursement of child

support, and reverse and remand as to the award of counsel fees.

                                          I.

        We discern the following facts from the record on appeal. In May 2017,

the parties divorced. A three-page, handwritten term sheet was incorporated

into their judgment of divorce. They have two children, N.L., born in 1995, and

S.L., born in 2000. The parties, both members of the New York State Bar, were

represented by counsel at various points of their contentious litigation history.

        On May 7, 2019, the parties entered into two detailed consent orders—

one addressing "financial terms" and the other pertaining to "family therapy"—

which were negotiated by their former respective counsel. The financial consent

order provided for: (1) the disposition of the parties' former marital home in

Lebanon and a property in New York; (2) the disposition of defendant's li fe

insurance policy and the parties' retirement accounts; (3) defendant's


1
    We use initials to protect the confidentiality of the children. R. 1:38-3(d)(1).
                                                                              A-3325-19
                                          2
reimbursement of S.L.'s college and college-related expenses to plaintiff and the

future allocation of S.L.'s college expenses; (4) recalculation and modification

of child support; (5) the distribution of furniture and antiques in the parties'

former marital home; and (6) the disposition of outstanding counsel and expert

fees. Although labeled a "consent order for financial terms," paragraph fourteen

referenced the simultaneously executed consent order which provided that S.L.,

who was over the age of eighteen, "shall have an affirmative obligation to

commence family therapy with defendant within six (6) months . . . in order to

expect defendant to contribute to her college education costs."

      This consent order also provided that:

            Should [S.L.] refuse to attend family therapy, in a form
            recommended by the family therapist after consultation
            with the other therapists set forth herein, then she shall
            be automatically emancipated as of six (6) months from
            the date of the entry of this [c]onsent [o]rder, absent a
            permanent and substantial [change of] circumstances
            under Lepis v. Lepis, 83 N.J. 139 (1980)[,] which
            warrants a review by the [c]ourt.

Defendant's child support obligation for S.L. was $131 per week, which was

calculated when S.L. was living at home with plaintiff prior to her enrollment in

college full-time, where she resides away from home.

      The consent order pertaining to family therapy with the "goal of repairing

the parent-child relationship" between defendant and S.L., provided that: (1)

                                                                           A-3325-19
                                        3
defendant would engage treatment with a therapist and attend regular therapy

sessions; (2) S.L. would seek her own therapist and attend regular sessions to

ascertain when the commencement of family therapy with defendant would be

appropriate; (3) the parties were to jointly select an in-network family therapist

located near S.L.'s college to work with defendant and S.L. within six months

of the date of the consent order; and (4) defendant agreed to consult with a

psychiatrist for the purpose of evaluation, diagnosis, and treatment of any mental

health disorder prior to and during all family therapy sessions with S.L.

      Because S.L. had reached the age of eighteen at the time the consent orders

were entered, the parties stipulated "that they will leave it to [S.L.] to decide if

she wishes to comply with the terms . . . which relate to her after she is provided

with a copy of both [c]onsent [o]rders." The parties also agreed "[s]hould [S.L.]

decide not to comply with any of the terms . . . which require any affirmative

action by her, then the parties have agreed to financial modifications as part of

this post-judgment divorce litigation as set forth in their second, simultaneously

entered [c]onsent [o]rder."    The record shows S.L. had an active order of

protection against defendant in the State of New York, which was set to

automatically expire on May 1, 2019, if not extended.




                                                                              A-3325-19
                                         4
      Defendant complied with the consent orders and began seeking treatment

as contemplated. On September 29, 2019, defendant's counsel sent a letter to

plaintiff's counsel informing her of his compliance and recommending four

family therapists to work with defendant and S.L. Plaintiff responded to this

letter via e-mail on October 9, 2019. She asserted that defendant breached the

terms of the consent order by failing to: (1) commence treatment in a timely

manner; (2) adhere to treatment; and (3) provide all medical records in respect

of his mental health treatment sessions. Plaintiff also stated defendant was not

in compliance with the order, in part, because "mutual acquaintances" informed

her that he denied having a mental health disorder. In response to defendant's

counsel's recommendation of the four family therapists, plaintiff stated, "I am

not sure where we go from here," and she refused to select any of the proposed

therapists. There was also no proof that S.L. had commenced individual therapy.

      Plaintiff's email also stated that since the parties did not confer and agree

on a family therapist within eight weeks of the entry of the consent orders, they

were now "beyond the time frame noted in the [o]rder." She further described

defendant's late request for S.L. to choose a third-party therapist as, "more than

nervy, and completely unreasonable."




                                                                             A-3325-19
                                        5
         On December 20, 2019, defendant's counsel filed a motion requesting that

the judge find plaintiff in violation of litigant's rights for violating the parties'

May 7, 2019 consent orders. Defendant sought enforcement of the consent

orders; an adjudication that S.L. be emancipated as of October 9, 2019 (the date

of plaintiff's email indicating her recalcitrance to follow the terms of the consent

orders); and termination of his child support and college contributions for S.L.

He also sought reimbursement for overpaid child support, counsel fees, and

costs.

         In his moving certification, defendant explained the "painstaking efforts"

he made to contact S.L. in the past four years, and how plaintiff "poison[ed]"

S.L.'s relationship with him.       He also certified that he promptly contacted

psychiatrists and has "been faithfully attending weekly sessions" with his

therapist since June 5, 2019 and provided proof of same from his therapist. In

defendant's view, "plaintiff affirmatively and anticipatorily foreclosed such

prospects of family reunification."        S.L. was attending the University of

Pennsylvania and received grants and financial aid, substantially reducing the

parties' out-of-pocket contribution.

         Plaintiff, as a pro se litigant, in reply filed a cross-motion to enforce the

terms of the consent orders.        She requested that the judge find defendant


                                                                                A-3325-19
                                           6
intentionally breached the consent orders by refusing to pay his agreed upon

share of S.L.'s college expenses and failed to "seek and accept the mental health

care" he agreed to. Plaintiff also sought payment of child support arrearages;

requested additional child support arrearages; asked the judge to cens ure

defendant "for committing multiple acts of perjury;" and sought reasonable costs

for defending his motion.

      In her cross-moving certification, plaintiff related that defendant has "no

documented facts" to "base his ridiculous claim" that she alienated him from

S.L. or their emancipated son. Plaintiff further certified that defendant did not

submit a report or correspondence from his "alleged" psychiatrist and filed his

motion to emancipate S.L. in "bad faith" with the design "to harass and cause

further financial damage to [her] and [S.L.]."

      On February 7, 2020, the judge heard oral arguments on the motions. The

judge issued an order and statement of reasons on February 27, 2020, granting

defendant's motion to enforce the terms of the consent orders and denying

plaintiff's cross-motion. The judge also ordered plaintiff to pay $12,512.80 in

counsel fees to defendant.




                                                                           A-3325-19
                                        7
      In her statement of reasons, the judge found it was "exceedingly clear"

that neither plaintiff nor S.L. intended to comply with the consent orders. The

judge found:

            the agreement required the [d]efendant and [S.L.] to
            have an initial family therapy session[,] which must
            commence within [six] months of the agreement.

                  Defendant certifies that he did consult with a
            psychiatrist as required and signed a HIP[A]A 2
            [release] allowing the psychiatrist to confer with the
            family therapist regarding any diagnosis or treatment
            recommendations.

                   Plaintiff's position that [d]efendant was required
            to produce a report from the psychiatrist or letter
            reflecting ongoing treatment is without merit. The
            consent order specifically provided for the selected
            family therapist to confer with the psychiatrist
            regarding [d]efendant's diagnosis, if any, and treatment
            recommendations, if any. It prohibits the family
            therapist from sharing this information with [p]laintiff
            or [S.L.], except to confirm [d]efendant's compliance.

                  Following [d]efendant's fulfillment of this
            obligation, he began attending weekly therapy sessions.
            With the assistance of his therapist, he compiled a list
            of family therapists which was sent to [p]laintiff on or
            about September 29, 2019.

                  Plaintiff rejected this list by way of an email
            dated October 9, 2019 as not being in compliance with
            the order and alleged [d]efendant was not in compliance

2
   The Health Insurance Portability and Accountability Act, 45 C.F.R. §§
164.500 to 164.534.
                                                                         A-3325-19
                                       8
            in part because he denied to common acquaintances that
            he has a mental illness.

                   The consent order requires that the parties would
            confer through counsel and select and retain a family
            therapist. It is notable that [p]laintiff does not state that
            she took any action at all to locate a family therapist or
            confer/communicate with counsel. Defendant alone
            compiled a list and did go beyond the anticipated
            [eight] weeks. However, there is no prejudice to
            [p]laintiff or [S.L.]. Defendant has substantially
            complied with the order and [p]laintiff's refusal to
            select a therapist was unreasonable and bad faith.

                   Additionally, [p]laintiff took no action to comply
            with the obligation to locate a family therapist. Further,
            there is no evidence that [S.L.] commenced individual
            therapy as required under the consent order. There is
            only a letter from [p]laintiff's former counsel indicating
            [p]laintiff told her [S.L.] was attending therapy.
            Nothing from any therapist has been submitted then or
            now.

                  Plaintiff's   certification is replete with
            events/issues occurring prior to her entering two
            consent orders on May 17, 2019. The fact that [S.L.]
            had an [o]rder of [p]rotection against [d]efendant was a
            fact known when [p]laintiff agreed to the terms of the
            consent orders and cannot now be used as a defense to
            the enforcement of the orders.

This appeal ensued.

      On appeal, plaintiff argues: (1) the judge abused her discretion and

demonstrated unreasonable bias by finding plaintiff breached the consent order

by not choosing a third-party therapist in the October 9, 2019 letter or within the

                                                                             A-3325-19
                                         9
six-month deadline established in the consent orders; (2) the judge erred, abused

her discretion, and demonstrated unreasonable bias by ignoring S.L.'s

certification, finding that she did not attend therapy and was not compliant with

the terms of the consent order; and (3) alternatively, the $12,512.80 counsel fee

award should be reconsidered because plaintiff acted in good faith.

                                       II.

      New Jersey has long espoused a policy favoring the use of consensual

agreements to resolve controversies, and "[s]ettlement of disputes, including

matrimonial disputes, is encouraged and highly valued in our system." Quinn

v. Quinn, 225 N.J. 34, 44 (2016). "An agreement that resolves a matrimonial

dispute is no less a contract than an agreement to resolve a business dispute[ ,]"

and "is governed by basic contract principles."       Id. at 45.   "Among those

principles are that courts should discern and implement the intentions of the

parties[,]" and not "rewrite or revise an agreement when the intent of the parties

is clear." Ibid. "Thus, when the intent of the parties is plain and the language

is clear and unambiguous, a court must enforce the agreement as written, unless

doing so would lead to an absurd result." Ibid.

      However, "[t]o the extent that there is any ambiguity in the expression of

the terms of a settlement agreement, a hearing may be necessary to discern the


                                                                            A-3325-19
                                       10
intent of the parties at the time the agreement was entered and to implement that

intent." Ibid.

            Although we are obliged to defer to the factual findings
            and discretionary decisions made by the Family Part
            due to the specialized nature of the court, a question
            regarding the interpretation or construction of a
            contract is a legal one and our review is plenary, with
            no special deference to the trial judge's interpretation of
            the law and the legal consequences that flow from the
            established facts.

            [Barr v. Barr, 418 N.J. Super. 18, 31 (App. Div. 2011)
            (citation omitted).]

      It is well-established that matrimonial agreements, like the consent orders

in this case, are basically contractual in nature. Pacifico v. Pacifico, 190 N.J.

258, 265-66 (2007). Thus, their interpretation is subject to de novo review on

appeal. Kaur v. Assured Lending Corp., 405 N.J. Super. 468, 474 (App. Div.

2009) (reviewing the enforcement of a settlement agreement de novo).

      While we recognize "[t]he basic contractual nature of matrimonial

agreements[,]" Sachau v. Sachau, 206 N.J. 1, 5 (2011), we grant "particular

leniency to agreements made in the domestic arena" and allow the Family Part

"greater discretion when interpreting such agreements."             Ibid. (quoting

Guglielmo v. Guglielmo, 253 N.J. Super. 531, 542 (App. Div. 1992)).




                                                                            A-3325-19
                                       11
      A trial court's order on a motion to enforce litigant's rights is reviewed for

abuse of discretion. N. Jersey Media Grp. v. State, Office of the Governor, 451

N.J. Super. 282, 296 (App. Div. 2017). Moreover, because we recognize "the

special expertise of judges hearing matters in the Family Part," Parish v. Parish,

412 N.J. Super. 39, 48 (App. Div. 2010), we will only disturb the Family Part's

factual findings if they are "so wholly insupportable as to result in a denial of

justice." In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)

(quoting Rova Farms Resort, Inc., v. Inv. Ins. Co. of America, 65 N.J. 474, 483-

84 (1974)). Therefore, an appellate court will only reverse the family court's

conclusions if those conclusions are so "clearly mistaken or wide of t he mark"

that they result in the denial of justice. Parish, 412 N.J. Super. at 48 (quoting

N.J. Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008)). The Family

Part's legal conclusions, however, are reviewed de novo. N.J. Div. of Youth and

Fam. Servs. v. I.S., 202 N.J. 145, 183 (2010).

      Our review of the record demonstrates the evidence supports the judge's

decision that defendant consulted with a psychiatrist and therapist to ascertain a

diagnosis for a potential mental health disorder and complied with prescribed

treatment.   Moreover, the judge correctly rejected plaintiff's argument that

defendant was required to produce documentation from his psychiatrist


                                                                              A-3325-19
                                       12
confirming ongoing treatment before she was obligated to comply with the terms

of the consent orders. In pertinent part, the consent order provided:

            The defendant shall sign a HIPAA release to enable the
            selected family therapist to confer with the psychiatrist
            regarding defendant's diagnosis, if any and compliance
            with the psychiatrist's treatment plan, if any. The
            parties agree that the family therapist may not disclose
            any information about defendant's medical records or
            information which the family therapist learns through
            the HIPAA release to [S.L.] or plaintiff, other than
            defendant's compliance or lack of compliance . . . .

                  Any failure by defendant to comply with the
            treatment recommendations of the psychiatrist or to fail
            to remain fully compliant, in any way, with the
            treatment recommendations of the psychiatrist by
            defendant, shall obviate any requirement for [S.L.] to
            attend family therapy with defendant, but defendant
            will still be held financially responsible for his
            proportionate share of [S.L.'s] college education costs
            as set forth in the simultaneously entered [c]onsent
            [o]rder.    If the defendant is diagnosed with a
            psychological disorder and is not compliant with his
            psychiatrist’s treatment plan, the parties agree that
            [S.L.], automatically, is not obligated to attend any
            family therapy session until defendant becomes
            compliant with the recommended treatment of his
            psychiatrist.

                  The defendant shall also execute a HIPAA
            release for the family therapist to confer with
            defendant’s psychiatrist and to obtain any and all
            information from defendant’s psychiatrist regarding his
            diagnosis, treatment and compliance with such
            treatment. Any failure by defendant to execute a
            HIPAA release to provide the family therapist with full

                                                                        A-3325-19
                                      13
            information shall likewise obviate the requirement for
            [S.L.] to attend family therapy with defendant, as it
            would be impossible for the family therapist to
            ascertain defendant’s mental health diagnosis, if any,
            and compliance with a treatment plan, if any, without
            such a HIPAA release. In the event that defendant fails
            to execute a HIPAA release to enable the family
            therapist to ascertain the aforementioned information
            from the psychiatrist, defendant will still be held
            financially responsible for his proportionate share of
            [S.L.'s] college education costs. The family therapist
            has an affirmative duty under the terms of this [c]onsent
            [o]rder to advise [S.L.] if defendant is in breach . . . .

We therefore find the judge did not abuse her discretion because the plain

language of the consent order did not require defendant to produce

documentation regarding diagnosis and treatment.

      We also reject plaintiff's argument that the judge abused her discretion in

finding S.L. failed to commence therapy as required under the consent order.

S.L. was not a party to the consent orders as expressly acknowledged by th e

parties in the consent orders:

            [T]he parties agree that [S.L.] is a legal adult. The
            parties have entered into the terms of this [c]onsent
            [o]rder and agree they will leave it to [S.L.] to decide if
            she wishes to comply with the terms set forth herein
            which relate to her after she is provided with a copy of
            both [c]onsent [o]rders. Both parties agree that [S.L.]
            can in no way be [c]ourt [o]rdered or physically forced
            to comply with the terms set forth herein which require
            an affirmative action by [S.L.] because she is a legal
            adult and was not a party to this matter.

                                                                           A-3325-19
                                       14
      Plaintiff's October 9, 2019 letter to defendant made no mention of S.L.

consulting or treating with an individual therapist. And, S.L.'s self-serving

certification declaring, "I have not seen one but two psychiatrists, neither of

whom believes that I need to have a relationship with [defendant]" is

inadmissible hearsay. 3 Accordingly, we conclude the judge did not abuse her

discretion by concluding there was no evidence that S.L. had commenced

individual therapy because no documentation was submitted by any therapist to

show S.L. complied with the terms of the consent orders.

      Moreover, the analysis did not end there. Rather, plaintiff's recalcitrance

to confer through counsel to select and retain a family therapist as referenced in

her October 9, 2019 letter, served as the impetus for defendant's motion. S.L.'s

refusal to comply with the terms of the consent orders further underscored the

need for judicial review. Therefore, we have no reason to disturb the finding

that plaintiff was in violation of litigant's rights.




3
  Rule 803(c)(4) addresses, "Statements for Purposes of Medical Diagnosis or
Treatment. A statement that: (A) is made in good faith for purposes of, and is
reasonably pertinent to, medical diagnosis or treatment; and (B) describes
medical history; past or present symptoms or sensations; their inception; or their
general cause." S.L.'s certification does not fall under this exception.
                                                                            A-3325-19
                                         15
                                       III.

      We next consider plaintiff's argument concerning the judge's counsel fee

award. In particular, plaintiff contends the judge abused her discretion by

finding plaintiff "proceeded in bad faith throughout this matter" and "has taken

untenable and unreasonable positions" dealing with defendant with respect to

the therapeutic requirements. Plaintiff further asserts the judge erred by failing

to consider the factors in Rules 4:42-9 and 5:3-5.

      In Family Part matters, Rule 4:42-9(a), Rule 5:3-5(c), N.J.S.A. 2A:34-23,

and interpretative case law "clearly outline necessary considerations when

imposing a counsel fee award." Ricci v. Ricci, 448 N.J. Super. 546, 580 (App.

Div. 2017) (citing Mani v. Mani, 183 N.J. 70, 94-95 (2005)). In exercising its

discretion, the trial court must abide by N.J.S.A. 2A:34-23, requiring

consideration of "the factors set forth in the court rule on counsel fees, the

financial circumstances of the parties, and the good or bad faith of either party."

Mani, 183 N.J. at 94 (quoting N.J.S.A. 2A:34-23). Rule 5:3-5(c), in turn,

requires the trial court to consider the following factors when det ermining an

award of counsel fees:

            In determining the amount of the fee award, the court
            should consider, in addition to the information required
            to be submitted pursuant to R[ule] 4:42-9, the following
            factors: (1) the financial circumstances of the parties;

                                                                             A-3325-19
                                       16
            (2) the ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties; (4) the extent of the fees
            incurred by both parties; (5) any fees previously
            awarded; (6) the amount of fees previously paid to
            counsel by each party; (7) the results obtained; (8) the
            degree to which fees were incurred to enforce existing
            orders or to compel discovery; and (9) any other factor
            bearing on the fairness of an award.

            [Ibid.]

      Therefore, when considering a counsel fee application, the motion court

            must consider whether the party requesting the fees is
            in financial need; whether the party against whom the
            fees are sought has the ability to pay; the good or bad
            faith of either party in pursuing or defending the action;
            the nature and extent of the services rendered; and the
            reasonableness of the fees.

            [Id. at 94-95.]

      If the court performs its obligation under the statute and rules, and there

is "satisfactory evidentiary support for the trial court's findings, 'its task is

complete and [a reviewing court] should not disturb the result, even though it

. . . might have reached a different conclusion were it the trial tribunal.'" Reese

v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013) (quoting Beck v. Beck, 86

N.J. 480, 496 (1981)). Conversely, a remand is appropriate if the trial court fails

to adequately explain an award or denial of counsel fees. See Giarusso v.


                                                                             A-3325-19
                                       17
Giarusso, 455 N.J. Super. 42, 54 (App. Div. 2018); Loro v. Colliano, 354 N.J.

Super. 212, 227 (App. Div. 2002).

      Here, the judge awarded counsel fees without analyzing the factors set

forth in Rules 4:42-9(a), 5:3-5(c), or N.J.S.A. 2A:34-23. Although all factors

should have been considered, particularly relevant here is the judge's finding

that plaintiff acted in bad faith and failed "to comply with her duties under the

consent order." We therefore reverse the fee award and remand to the Family

Part judge for further proceedings consistent with this opinion. We express no

opinion as to the appropriate fee award, if any.

      Affirmed in part; reversed and remanded in part.        We do not retain

jurisdiction.




                                                                           A-3325-19
                                      18